IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


STATE EMPLOYEES' RETIREMENT               :   No. 344 MAL 2015
SYSTEM                                    :
                                          :
                                          :   Cross Petition for Allowance of Appeal
            v.                            :   from the Published Opinion and Order
                                          :   of the Commonwealth Court at Nos. 207
PENNSYLVANIANS FOR UNION                  :   CD 2014 and 293 CD 2014, at 113 A.3d
REFORM                                    :   9 (Pa. Cmwlth. 2015) entered on March
                                          :   20, 2015, affirming, reversing and
                                          :   remanding the Order Dated of the
                                          :   Office of Open Records at No. AP 2013-
                                          :   1830 entered on January 31, 2014
                                          :
                                          :
                                          :
CROSS PETITION OF: PENNSYLVANIA           :
STATE EDUCATION ASSOCIATION,              :
                                          :
                  Intervenor              :


                                     ORDER



PER CURIAM                                        DECIDED: JANUARY 17, 2017

      AND NOW, this 17th day of January, 2017, the Petition for Allowance of Appeal

is GRANTED, the order of the Commonwealth Court is VACATED, and the matter is

REMANDED for proceedings consistent with Pennsylvania State Education Ass’n v.

Dep’t of Community and Economic Development, 148 A.3d 142 (Pa. 2016).